DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 6, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haustveit et al., U.S. 11,028,679.
Haustveit et al. discloses a method for optimizing a fracturing treatment (col. 2, lines 16-18), the method comprising: measuring one or more of interwell fluid interaction data (col. 6, lines 46-52), microdeformation strain data (col. 35, lines 10-20), microseismic data (col. 15, lines 11-23), distributed temperature data (col. 15, lines 11-23), distributed acoustic data, and distributed strain data from a subsurface formation (col. 35, lines 10-20); 

modifying a fracture network model (fig 15A-D; col. 40, lines 16-36, fracture propagation) based, at least in part, on the analyzing the one or more of interwell fluid interaction data, microdeformation strain data, microseismic data, distributed temperature data, distributed acoustic data, and distributed strain data; and 
modifying one or more fracturing treatment optimization actions (col. 41, lines 15-30) based, at least in part, on the fracture network model.
Haustveit et al. discloses measuring the one or more of interwell fluid interaction data, microdeformation strain data, microseismic data, distributed temperature data, distributed acoustic data, and distributed strain data from the subsurface formation comprises using one or more optical fibers (col. 35, lines 10-20).
Haustveit et al. discloses fiber optic cables comprise the one or more optical fibers (col. 35, lines 16-20).
Haustveit et al. discloses single-mode fibers (col. 35, lines 16-20, only strain measurements).
Haustveit et al. discloses collecting well treatment data (col. 4, lines 48-50) and modifying the fracture network model (col. 4, lines 53-63; fracture growth and propagation) )based, at least in part, on the well treatment data (the fracturing operation).
Haustveit et al. discloses calculating one or more interwell fluid interaction effects (col. 34, lines 5-8) and modifying the fracture network model based (col. 4, lines 53-63, induced fracture growth and propagation), at least in part, on the one or more interwell fluid interaction effects (col. 34, lines 5-22).

Haustveit et al. discloses a non-transitory computer readable medium (col. 52, line 64 – col. 53, line 21) for storing one or more instructions that, when executed, causes a processor to perform the method as noted above.
Haustveit et al. discloses the sensors (strain gauges) comprise one or more optical fibers (col. 35, lines 16-20).
Haustveit et al. disclose the one or more instructions, when executed, further causes the processor to: calculate one or more interwell fluid interaction effects (col. 34, lines 5-8) based, at least in part, on the one or more of interwell fluid interaction data (col. 34, lines 5-23), microdeformation strain data (col. 35, lines 10-20), microseismic data (col. 15, lines 11-23), distributed temperature data (col. 15, lines 11-23), distributed acoustic data, and distributed strain data (col. 35, lines 10-20), and modify one or more parameters associated with treatment (col. 41, lines 15-30) of one or more of a treatment well and a monitoring well based, at least in part, on the one or more interwell fluid interaction effects (col. 41, lines 20-30).
Haustveit et al. discloses the one or more instructions, when executed, further causes the processor to: collect well treatment data (col. 41, lines 20-39); and  modify the one or more parameters associated with treatment of one or more of a treatment well and a monitoring well based, at least in part, on the well treatment data.  
Haustveit et al. discloses the modifying one or more fracturing treatment optimization actions further comprises modifying one or more parameters associated with treatment (col. 41, lines 30-39) of one or more of a treatment well and a monitoring well.
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haustveit et al., U.S. 11,028,679 in view of Vincelette et al., U.S. 2011/0229071.
Haustveit et al. discloses all the claimed limitation include measurement made with the use of a plurality of fiber optic cables to collect data but does not disclose the use of the fiber bragg gratings and time division multiplexing.
Vincelette et al. teaches use of measuring subterranean fluid parameters with the use of optical fiber ([0006]) including the use of fiber bragg gratings and time dimension multiplexing or frequency multiplexing ([00169]) to optimize the determination of the degree of strain applied to the optical fiber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3 December 2021
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676